ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                              In re J.C., 2012 IL App (4th) 110861




Appellate Court            In re: J.C., T.C., B.C., T.K., B.K., A.K., and J.H., Minors, THE PEOPLE
Caption                    OF THE STATE OF ILLINOIS, Petitioner-Appellee, v. ELISHA
                           HALLAM, Respondent-Appellant.



District & No.             Fourth District
                           Docket No. 4-11-0861


Filed                      February 24, 2012


Held                       The finding that respondent’s children were neglected was affirmed,
(Note: This syllabus       notwithstanding the trial court’s error in admitting the State’s exhibits,
constitutes no part of     including the entire investigatory file on respondent, on the ground that
the opinion of the court   the exhibits constituted “indicated reports” pursuant to section 2-18(4)(b)
but has been prepared      of the Juvenile Court Act, since the exhibits contained more information
by the Reporter of         than was necessary to show evidence of “indicated reports” involving
Decisions for the          respondent and her children and more information than was relevant to
convenience of the         the allegations against respondent, but the error was harmless where there
reader.)
                           was ample evidence to support the finding of neglect, even excluding the
                           exhibits.


Decision Under             Appeal from the Circuit Court of Livingston County, No. 10-JA-9; the
Review                     Hon. Robert M. Travers, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  Randell S. Morgan, Public Defender, of Pontiac, for appellant.
Appeal
                            Thomas J. Brown, State’s Attorney, of Pontiac (Patrick Delfino, Robert
                            J. Biderman, and David E. Mannchen, all of State’s Attorneys Appellate
                            Prosecutor’s Office, of counsel), for the People.


Panel                       JUSTICE McCULLOUGH delivered the judgment of the court, with
                            opinion.
                            Justices Steigmann and Pope concurred in the judgment and opinion.




                                              OPINION

¶1          Respondent, Elisha Hallam, argues the trial court erred by finding her children neglected.
        She contends the court admitted and considered evidence at the adjudicatory hearing that
        should have been ruled inadmissible. We affirm.
¶2          Respondent is the mother of seven children, J.C. (born January 5, 2000), T.C. (born
        December 14, 2000), B.C. (born May 16, 2002), T.K. (born October 7, 2004), B.K. (born
        January 2, 2006), A.K. (born December 24, 2006), and J.H. (born June 22, 2010). In
        September 2010, the State filed a first amended petition for adjudication of wardship. It
        alleged respondent’s children were neglected because their environment was injurious to
        their welfare due to (1) respondent’s use of illegal drugs while pregnant with J.H., (2)
        respondent’s use of heroin in the children’s presence, (3) lack of supervision by respondent,
        (4) respondent’s failure to ensure that the children were clean and free of head lice, and (5)
        respondent’s failure to attend court-ordered substance-abuse treatment.
¶3          On January 28 and May 17, 2011, the trial court conducted the adjudicatory hearing in
        the matter. The State presented the testimony of T.C., who stated he was 10 years old. He
        described living in various places with respondent and his siblings, including a house, an
        apartment, and a trailer. T.C. testified he found needles at each residence in bags, in cabinets,
        or on shelves. He described a needle he found in the trailer as being white with an orange
        cap. Evidence showed T.C. and his family lived in the trailer immediately prior to when the
        children were taken into care. While living in the trailer in May or June 2010, T.C. observed
        respondent in a bathroom with a belt around her arm and sticking a needle into her arm. T.C.
        stated his two younger brothers were with him at the time and the needle he observed
        respondent using was the same type of needle he found in his family’s various residences on
        other occasions.
¶4          Jeff Hunt testified he worked for the Department of Children and Family Services
        (DCFS) and, from June 2009 to June 2010, was the intact family caseworker for respondent
        and her children. On June 24, 2010, respondent’s children were taken into protective custody.

                                                  -2-
     At that time, respondent had recently been hospitalized and given birth to her youngest child,
     J.H. On June 24, Hunt spoke with respondent and confronted her with the results of a test
     performed at the hospital. Respondent acknowledged to Hunt that she had a “positive screen”
     but asserted it was the result of taking Tylenol 3 with codeine prior to her hospital admission.
     Respondent also acknowledged that she did not have a prescription for that substance.
¶5        Nicole Kingsby testified she worked for the Livingston County probation department
     and, in November 2009, began supervising respondent on probation. At that time, respondent
     was ordered to obtain a substance-abuse evaluation and complete treatment. Kingsby referred
     respondent to Angela Walker, a substance-abuse counselor with the Institute for Human
     Resources. Walker testified she evaluated respondent in January and February 2010 and
     diagnosed her with opioid and cannabis dependence. Heroin was respondent’s drug of
     choice. Walker stated respondent reported that her drug use increased from very little use at
     age 17 to daily use by the age of 25. Walker recommended respondent attend individual
     counseling sessions twice a month but respondent failed to comply with that
     recommendation.
¶6        Theresa Ciardini testified she worked for DCFS as a child protection investigator. On
     June 24, 2010, Ciardini took protective custody of respondent’s six oldest children.
     Respondent’s newborn infant was taken into protective custody the following day after being
     released from the hospital. Upon taking the older children into protective custody, Ciardini
     observed that the children did not appear to have been bathed in a while. She noted their
     clothes were unclean and there was an odor about them. The four oldest children were
     examined by a doctor and found to have head lice.
¶7        The State asked Ciardini to identify two exhibits. She identified People’s exhibit No. 1
     as the “completed investigation that [she] submitted” and agreed it was “an indicated report
     that was filed pursuant to the Abused and Neglected Child Reporting Act” (Reporting Act)
     (325 ILCS 5/1 through 11.8 (West 2010)). Ciardini described People’s exhibit No. 2 as “a
     prior investigation with” DCFS and recognized it as an indicated report that was already in
     the system involving respondent and her family, and also one that had been filed pursuant
     to the Reporting Act.
¶8        People’s exhibit Nos. 1 and 2 contained over 200 and 100 pages, respectively. Ciardini
     testified the first 43 pages of People’s exhibit No. 1 and the first 48 pages of People’s exhibit
     No. 2 were computer printouts from DCFS’s computer system. She stated investigators
     entered information from their investigations into that system. The resulting printout was
     labeled “Handoff Document” and comprised the “entire investigation.” Ciardini testified the
     remaining documents in People’s exhibit Nos. 1 and 2 were supporting material that was
     gathered from witnesses and other people involved in the case. She stated that any
     documentation that was gathered by an investigator was “put in the hard copy file along with
     the printout from the computer.”
¶9        Ciardini testified the printouts contained information regarding the initial reports of
     neglect, taking the children into protective custody, and the outcome of the shelter-care
     hearing. The initial page of each printout listed “attachments” under the following headings:
     (1) intake summary, (2) person/allegations/relationships/protective custody, (3) assessment,


                                               -3-
       (4) child endangerment risk assessment protocol (CERAP) safety, (5) notes, and (6) not
       applicable/waiver request. Ciardini agreed that the exhibits at issue contained only
       documents she used during the regular course of performing her duties as a DCFS
       investigator and that each exhibit was prepared within a reasonable time after the
       investigations began.
¶ 10       Information from the DCFS computer printout in People’s exhibit No. 1 showed, on June
       23, 2010, a report of suspected child abuse or neglect was made to DCFS by a hospital social
       worker. Respondent was the alleged perpetrator and the allegations against her were
       “substantial risk of physical injury/environment injurious to health and welfare.” A narrative
       regarding the report shows respondent had given birth to J.H. on June 22, 2010, and the
       reporter was concerned J.H. was at risk due to respondent’s history. Respondent provided
       inconsistent information regarding the number of children in her care and tested positive for
       opiates. Also, she had not received any prenatal care during her pregnancy with J.H. even
       though her last child had needed a blood transfusion at birth and respondent had been
       informed that she would need certain injections during subsequent pregnancies. People’s
       exhibit No. 1 showed the report was determined to be “indicated.”
¶ 11       The computer printout also contained documents identified as DCFS case, contact, or
       supervisory notes dated from June to August 2010. Further, attached to the printout were
       several documents, including child identification forms, a notice to respondent of suspected
       child abuse or neglect, respondent’s domestic-violence and substance-abuse screens, home-
       safety checklists for investigation specialists, placement authorization forms, checklists for
       children at initial placement, medical professional’s written confirmation of suspected child
       abuse/neglect report, notice of foster-care placement, the shelter-care report, the original
       petition for adjudication of wardship, a notice of rights for respondents in juvenile court
       proceedings, the temporary shelter-care order, Department of Public Aid temporary mediplan
       cards, DCFS new client intake forms, health service encounter forms, DCFS data sheets, and
       DCFS child/caregiver matching tool forms.
¶ 12       People’s exhibit No. 2’s computer printout similarly showed a report of abuse or neglect
       regarding respondent and her children. That report was made on June 18, 2009, by a police
       officer and alleged inadequate supervision by respondent of her six oldest children. A
       narrative concerning the report showed the reporting police officer discovered respondent’s
       children, ranging from two to nine years of age, wandering around a city park unsupervised.
       The officer returned the children home and found respondent falling asleep on her porch. The
       same date, the officer discovered T.K. and B.K. walking the streets unsupervised at 11 p.m.
       while attempting to get money for respondent. A police officer returned T.K. and B.K. home
       and found respondent passed out on the living room floor. The officer had a difficult time
       waking respondent. This report was also determined to be “indicated.”
¶ 13       Again the DCFS computer printout contained case, contact, and supervisory notes dated
       from June to July 2009. Attached to the printout were documents, including a notification
       to respondent of suspected child abuse or neglect, respondent’s domestic-violence and
       substance-abuse screens, home-safety checklists for investigation specialists, county incident
       reports, criminal history data for respondent and the children’s fathers, and DCFS
       notifications of the recommended indicated findings of child abuse or neglect.

                                                -4-
¶ 14        Respondent objected to admission of the State’s exhibits on the basis of hearsay and
       argued that they were not simply “indicated reports,” admissible pursuant to section 2-
       18(4)(b) of the Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-18(4)(b) (West 2010)),
       but complete DCFS case files. The trial court admitted the exhibits in their entirety. On
       February 7, 2011, between the two adjudicatory hearing dates, respondent filed a motion
       asking the trial court to reconsider the admission of the State’s exhibits. On May 17, 2011,
       the court denied the motion to reconsider and entered its adjudicatory order, finding the
       children neglected due to an environment injurious to their welfare.
¶ 15        On August 3, 2011, the trial court entered a dispositional order. It found respondent unfit
       to care for, protect, train, educate, supervise, or discipline her children and placement in her
       care would be against their best interests. The court adjudicated the minors neglected, made
       them wards of the court, and placed their custody and guardianship with DCFS. (The
       children’s fathers were also found unfit and the children removed from their care; however,
       neither father is a party to this appeal.) On August 11, 2011, respondent filed a motion to
       reconsider the court’s dispositional order. On September 23, 2011, the court denied her
       motion.
¶ 16        This appeal followed.
¶ 17        On appeal, respondent argues the trial court erred by finding her children neglected. She
       contends, at the adjudicatory hearing, the court improperly admitted and relied upon the
       State’s two exhibits. Respondent maintains the exhibits contained information in excess of
       what is permitted by section 2-18(4)(b) of the Act, providing for the admission of “indicated
       reports” into evidence.
¶ 18        At the adjudicatory hearing, the trial court determines whether a minor is abused,
       neglected, or dependent. 705 ILCS 405/2-18(1) (West 2010). “The standard of proof and the
       rules of evidence in the nature of civil proceedings *** are applicable” at an adjudicatory
       hearing. 705 ILCS 405/2-18(1) (West 2010). Generally, “[w]hether evidence is admissible
       is within the discretion of the circuit court, and its ruling will not be reversed absent an abuse
       of that discretion.” In re A.W., 231 Ill. 2d 241, 256, 897 N.E.2d 733, 742 (2008).
¶ 19        However, the issue presented by this case concerns what material physically constitutes
       an “indicated report” within the meaning of the Act. As such, it involves matters of statutory
       construction, which are subject to a de novo standard of review. In re I.H., 238 Ill. 2d 430,
       438, 939 N.E.2d 375, 379 (2010). “The cardinal rule of statutory construction is to determine
       and give effect to the legislature’s intent,” which “is best indicated by giving the statutory
       language its plain and ordinary meaning.” I.H., 238 Ill. 2d at 438, 939 N.E.2d at 379. “To
       determine the plain meaning, we must consider the statute in its entirety and be mindful of
       the subject it addresses, as well as the legislature’s intent in enacting the statute.” I.H., 238
Ill. 2d at 438, 939 N.E.2d at 379. “[T]he purpose and policy of the Act is to serve and protect
       the best interests of minors” and it must be liberally construed. In re A.P., 179 Ill. 2d 184,
       197, 688 N.E.2d 642, 649 (1997).
¶ 20        As noted by the parties, section 2-18(4)(b) of the Act (705 ILCS 405/2-18(4)(b) (West
       2010)) provides that “[a]ny indicated report filed pursuant to the *** Reporting Act *** shall
       be admissible in evidence” at the adjudicatory hearing. The trial court relied on section 2-


                                                  -5-
       18(4)(b) as the basis for admitting the State’s two exhibits into evidence. There is an absence
       of case law specifically addressing and interpreting section 2-18(4)(b). However, a review
       of the relevant statutes, administrative regulations, relevant testimony, and the exhibits at
       issue shows far more material was entered into evidence through those exhibits than is
       permitted by section 2-18(4)(b).
¶ 21       The Reporting Act provides for the reporting of suspected cases of abused or neglected
       children. 325 ILCS 5/4 (West 2010). DCFS is responsible for receiving and investigating
       those reports. 325 ILCS 5/2 (West 2010). All reports of suspected child abuse or neglect
       must be made to the central register established by DCFS under the Reporting Act or to the
       nearest DCFS office. 325 ILCS 5/7 (West 2010). Reports made pursuant to the Reporting
       Act “shall include, if known, the name and address of the child and his parents or other
       persons having his custody; the child’s age; the nature of the child’s condition including any
       evidence of previous injuries or disabilities; and any other information that the person filing
       the report believes might be helpful in establishing the cause of such abuse or neglect and
       the identity of the person believed to have caused such abuse or neglect.” 325 ILCS 5/7
       (West 2010). The relevant administrative regulations also provide guidance regarding the
       composition of a report of suspected abuse or neglect, stating an attempt must be made to
       secure the following information from the reporter:
               “a) family composition, including the name, age, sex, race, ethnicity, and address of
           the children named in the report and any other children in the environment;
               b) name, age, sex, race, ethnicity and address of the children’s parents, caregiver, if
           different from the parent(s), and if different, the relationship of the caregiver to the
           child(ren), and of the alleged perpetrator and his/her relationship to the child subjects;
               c) the physical harm to the involved children and an estimation of the children’s
           present physical, medical, and environmental condition. This estimation should include
           information concerning any previous incidents of suspected child abuse or neglect; and
               d) the reporter’s name, occupation and relationship to the children, actions taken by
           the reporter, where the reporter can be reached, and other information the reporter
           believes will be of assistance.” 89 Ill. Adm. Code 300.40 (2012).
¶ 22       Once a report is received, DCFS investigative staff conduct an initial investigation to
       determine “whether there is reasonable cause to believe that child abuse or neglect exists.”
       89 Ill. Adm. Code 300.100(a) (2012); see also 325 ILCS 5/7.4(b)(3) (West 2010). If
       reasonable cause is found, the formal investigation begins. 89 Ill. Adm. Code 300.110(a)
       (2012). “Upon completion of a formal investigation of abuse or neglect, investigative staff
       shall make a final determination as to whether a child was abused or neglected” and
       allegations may be determined to be indicated, undetermined, or unfounded. 89 Ill. Adm.
       Code 300.110(i)(2) (2012); see also 325 ILCS 5/7.12 (West 2010). An “indicated report” is
       “any report of child abuse or neglect made to [DCFS] for which it is determined, after an
       investigation, that credible evidence of the alleged abuse or neglect exists.” 89 Ill. Adm.
       Code 300.20 (2012). See also 325 ILCS 5/3 (West 2010) (“ ‘An indicated report’ means a
       report made under [the Reporting] Act if an investigation determines that credible evidence
       of the alleged abuse or neglect exists.”).


                                                -6-
¶ 23       The term “indicated report” has two components, referring both to the report of suspected
       child abuse or neglect and the ultimate finding by a DCFS investigator that the report is
       supported by credible evidence. Here, Ciardini acknowledged that the State’s exhibits
       included the “entire investigation” into the reports of child neglect. While the finding that
       a report of abuse or neglect is “indicated” is necessarily based upon an investigation into the
       report, it does not follow that the entire record of the investigation is admissible under the
       hearsay exception contained in section 2-18(4)(b). In the case at bar, exhibit Nos. 1 and 2
       totaled over 200 and over 100 pages, respectively. A review of each exhibit shows it
       contained far more information than was necessary to show evidence of “indicated reports”
       involving respondent and her children and also more information than was relevant to the
       State’s particular allegations against respondent.
¶ 24       Even giving the Act the most liberal construction, we find no basis for including an entire
       DCFS investigatory file within the definition of “indicated report.” Here, the trial court erred
       by admitting the State’s exhibits in their entirety on the basis that they constituted “indicated
       reports” pursuant to section 2-18(4)(b) of the Act.
¶ 25       We note the State argues it is unnecessary for this court to determine whether its exhibits
       constituted “indicated reports” because they were also admissible as business records under
       section 2-18(4)(a) of the Act (705 ILCS 405/2-18(4)(a) (West 2010)). That section provides
       as follows:
           “Any writing, record, photograph or x-ray of any hospital or public or private agency,
           whether in the form of an entry in a book or otherwise, made as a memorandum or record
           of any condition, act, transaction, occurrence or event relating to a minor in an abuse,
           neglect or dependency proceeding, shall be admissible in evidence as proof of that
           condition, act, transaction, occurrence or event, if the court finds that the document was
           made in the regular course of the business of the hospital or agency and that it was in the
           regular course of such business to make it, at the time of the act, transaction, occurrence
           or event, or within a reasonable time thereafter.” 705 ILCS 405/2-18(4)(a) (West 2010).
¶ 26       For admission of evidence pursuant to section 2-18(4)(a), the proponent must establish
       a foundation by showing “the writing was (1) made as a memorandum or record of the
       condition or event; (2) made in the ordinary course of business; and (3) made at the time of
       the event or within a reasonable time thereafter.” In re J.Y., 2011 IL App (3d) 100727, ¶ 13.
       “The author of the writing does not need to testify; anyone familiar with the business and its
       procedures may testify about how the writing was prepared.” J.Y., 2011 IL App (3d) 100727,
       ¶ 13.
¶ 27       As the State points out, Ciardini testified that the State’s exhibits contained only
       documents she used during the regular course of performing her duties as a DCFS
       investigator and that each exhibit was prepared within a reasonable time after the
       investigations began. Nevertheless, we also find it would be inappropriate to admit the
       exhibits in their entirety on this asserted basis.
¶ 28       Initially, we note section 2-18(4)(a)’s hearsay exception for business records was not a
       basis for admission of the State’s exhibits at the adjudicatory hearing. During lengthy
       discussions of this issue over two different dates, it was a position neither argued for by the


                                                 -7-
       State nor considered by the trial court. Also, as discussed, much of the information in the
       State’s exhibits was unnecessary or irrelevant to its allegations against respondent, and
       admission of the exhibits under a different statutory subsection would not resolve those
       issues. Finally, each exhibit contained attachments that likely originated from sources other
       than DCFS and were merely compiled by the DCFS investigator during the investigatory
       process. Ciardini, a DCFS investigator, provided limited testimony to support admission of
       the exhibits through section 2-18(4)(a), and her testimony was not sufficient to show her
       familiarity with the business or procedures of any entity other than DCFS.
¶ 29        Here, although the trial court erred by allowing the State’s exhibits in their entirety into
       evidence, we also find its error was harmless. Errors in the admission of evidence may be
       deemed harmless where ample evidence supported the court’s neglect finding. J.Y., 2011 IL
       App (3d) 100727, ¶ 15. In this case, even excluding consideration of the State’s exhibits, the
       trial court’s finding that respondent’s children were neglected was supported by sufficient
       evidence.
¶ 30        The State must prove allegations of neglect by a preponderance of the evidence. In re
       Arthur H., 212 Ill. 2d 441, 463-64, 819 N.E.2d 734, 747 (2004). Under the Act, a neglected
       minor includes “any minor under 18 years of age whose environment is injurious to his or
       her welfare.” 705 ILCS 405/2-3(1)(b) (West 2010). “[T]he term ‘injurious environment’ has
       been recognized *** as an amorphous concept that cannot be defined with particularity.”
       Arthur H., 212 Ill. 2d at 463, 819 N.E.2d at 746. “In general, however, the term ‘injurious
       environment’ has been interpreted to include ‘the breach of a parent’s duty to ensure a “safe
       and nurturing shelter” for his or her children.’ ” Arthur H., 212 Ill. 2d at 463, 819 N.E.2d at
       747 (quoting In re N.B., 191 Ill. 2d 338, 346, 730 N.E.2d 1086, 1090 (2000), quoting In re
       M.K., 271 Ill. App. 3d 820, 826 (1995)). Each case must be decided based upon its own
       unique circumstances. Arthur H., 212 Ill. 2d at 463, 819 N.E.2d at 747. “On review, a trial
       court’s ruling of neglect will not be reversed unless it is against the manifest weight of the
       evidence” and “[a] finding is against the manifest weight of the evidence only if the opposite
       conclusion is clearly evident.” Arthur H., 212 Ill. 2d at 464, 819 N.E.2d at 747.
¶ 31        In this case, the State alleged respondent’s children were neglected because their
       environment was injurious to their welfare. At the adjudicatory hearing, the State presented
       the testimony of several witnesses, including respondent’s son, T.C.; a DCFS caseworker;
       respondent’s probation officer; and respondent’s substance-abuse counselor. Evidence
       showed respondent was on probation and was ordered to obtain a substance-abuse evaluation
       and treatment. She was referred to a substance-abuse counselor who evaluated her in early
       2010. The counselor diagnosed respondent with opioid and cannabis dependance and
       testified that heroin was respondent’s drug of choice. Respondent failed to comply with the
       counselor’s recommendations for treatment.
¶ 32        In June 2010, respondent was hospitalized in connection with the birth of J.H. At that
       time, she acknowledged to her DCFS caseworker that she had a “positive screen” at the
       hospital and that just prior to her hospital admission she had taken Tylenol 3 with codeine,
       a substance for which she did not have a prescription. Most important, however, was the
       testimony of T.C., who described finding hypodermic needles in various residences he shared
       with respondent and his siblings. T.C. also testified that while living with respondent in May

                                                 -8-
       or June 2010, just prior to being taken into protective custody, he observed respondent in the
       bathroom of the family’s home with a belt around her arm and injecting a needle into her
       arm.
¶ 33       The State’s evidence, even without consideration of any portion of its two exhibits,
       revealed respondent had issues with substance abuse to which she exposed her children. The
       State’s evidence was unrebutted and more than sufficient to sustain its burden. The trial
       court’s neglect finding was not against the manifest weight of the evidence.
¶ 34       For the reasons stated, we affirm the trial court’s judgment.

¶ 35      Affirmed.




                                                -9-